Dissenting Opinion.
Blanchard, J.
The abstract right of action was not transmissible to the legal heirs of the plaintiff.
If he had not prior to his death instituted the suit, they could not do so after his death.
*66Bub that is not this case.
The father of the dead son had exercised his right of action.
He brought the suit claiming damages. 'It was tried, submitted and taken under advisement. Before the judge had prepared his opinion and rendered judgment the father and plaintiff died.
His right in the action already pending passed to his heirs.
Actions do not abate by the death of one of the parties after answer filed. C. P. 21, 361; C. C. 942, 943, 944, 945.
The opinion of the majority of the court rejects the distinction that should be drawn between the attempted exercise of a mere personal right of action, right to originate proceedings, right to institute suit, and the transmission to legal heirs of the right of property in an action already instituted, in proceedings already commenced.
The one is a right in posse, not transmissible; the other a right in esse, transmissible.
The right of action had accrued and been exercised before the death of the father. The mere right of action had, therefore, been merged, prior to his death, into the action itself.
What descended to the heirs was nob his right of action, but the action.
It was a property right and inheritable.
I respectfully dissent.